DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 21-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Group II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 1, 2022.
Applicant’s election without traverse of Group I in the reply filed on December 1, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green Cap Co. (WO 2011/090278).  Green Cap Co. teaches a cap 30 for a container 10, comprising a retaining ring 33 suitable for being associated with a neck 11 of the container (figure 5), the retaining ring 33 extending about an axis (central longitudinal axis of container), a closure element 31 for opening or closing an opening defined by the neck 11 of the container, a hinge structure 35 interposed between the closure element and the retaining ring (figure 1) for allowing the closure element to be rotated relative to the retaining ring (figure 2), wherein the retaining ring 33 and the closure element 31 are separated by a separation line at 39, that extends externally of the hinge structure, and wherein the hinge structure comprises at least one connection band 35b which connects the closure element to the retaining ring (figure 2), the connection band being defined inside a recess (shown below lead line 31 in figure 4) provided in a side wall of the cap, the side wall extending about said axis (figure 4).

Regarding claim 18, the connection band is laterally delimited by two delimitation lines (at 37 and 39 in figure 6).

Regarding claim 20, the connection band 35b has at least two weakening lines (at connection between 35b and 31, and connection between 35 and 33; figure 4) arranged transversely to said axis and defining respective sequential lines of rotation about which the closure element is configured to rotate, in sequence, thereby passing from a closed position to an open position or vice versa.

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myhre (U.S. 2005/0115968).  Myhre teaches a cap 22, 24 for a container 1, comprising a retaining ring 24 suitable for being associated with a neck of the container (figure 9), the retaining ring 24 extending about an axis (central longitudinal axis of container), a closure element 22 for opening or closing an opening defined by the neck at 30 of the container, a hinge structure 26 interposed between the closure element and the retaining ring (figure 8) for allowing the closure element to be rotated relative to the retaining ring (figure 9), wherein the retaining ring 24 and the closure element 22 are separated by a separation line at 35, 32, that extends externally of the hinge structure, and wherein the hinge structure comprises at least one connection band at 26 which connects the closure element to the retaining ring (figure 9), the connection band being defined inside a recess (at lead line 36) provided in a side wall of the cap, the side wall extending about said axis (figure 9).

Regarding claim 17, the closure element 22 comprises a transverse wall (upper wall of 22) that extends transversely to the axis for closing the opening, the recess 36 extending up to the transverse wall (figure 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Green Cap Co. (WO 2011/090278) in view of Bernal et al. (WO 2011/039400).  Green Cap Co. discloses the claimed invention except for the delimitation lines extending up to the transverse wall.  Bernal et al. teaches that it is known to provide a closure wherein the delimitation lines extending up to the transverse wall (see figure 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure of Green Cap Co. with the delimitation lines extending up to the transverse wall, as taught by Bernal et al., in order to save on material costs by reducing the height of the closure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the hinge structure.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736